DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment on 3/1/2021 has been entered.

Response to Arguments
	Applicant’s arguments on pages 10-14, filed on 3/1/2021 have been fully considered and are not persuasive.
	Applicant argue with respect to claim 1, that Nishioka does not disclose “one or more actuator members configured to be deflectable to cause displacement of the fluid such that at least a portion of the deformable membrane deforms to alter light passing through the optical module; and one or more stop structures configured to mechanically stop the one or more actuator members from deflecting beyond a threshold deflection in at least one direction when the one or more actuator members contact the one or more stop structures.”
In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.
	The rejection of claim 1 is obvious over Nishioka is therefore maintained.
	
Applicant argue with respect to claim 10, that Nishioka does not disclose “one or more actuator members configured to travel in at least one direction to cause displacement of the fluid such that at least a portion of the at least one of the one or more flexible lens elements deforms to alter light passing through the optical module; and one or more stop structures configured to provide one or more end stops that limit the travel of the one or more actuator members when the one or more actuator members contact the one or more stop structures.”
	Nishioka teaches a mobile multifunction device (paragraph [0037], optical apparatus includes a variable optical-property element of figure 5 which states in paragraph [0370] an imaging apparatus is a category of the optical apparatus and paragraph [0371] an imaging apparatus refers to a film camera, a digital camera, a digital camera for PDAs, a robot’s eye, a lens-exchangeable digital single-lens reflex camera, a TV camera, a moving picture recorder, a camcorder, a VTR camera, a digital camera of a mobile phone, a TV camera of a mobile phone, an electronic endoscope, a capsule endoscope, a vehicle mounted camera, a camera of an artificial satellite, a camera of a planet probe, a camera of a space probe, a monitor camera, and eyes for various sensors.  Any of the digital camera, a card digital camera, the TV camera, the VTR camera, a moving picture recording camera, the digital camera of a mobile phone, the TV camera of a mobile phone, the vehicle mounted camera, the camera of an artificial satellite, the camera of a planet probe, and the camera of a space probe, is an example of an electronic imaging apparatus) comprising, one or more actuator members (electrode 303) configured to travel in at least one direction to cause displacement of the fluid (304) such that at least a portion of the at least one of the one or more flexible lens elements (302) deforms to alter light passing through the optical module (figure 5; paragraph [0112], the structures and arrangement of a transparent deformable film 302, a transparent electrode 303 provided integrally; a transparent substrate 305 which may have the shape of a lens provided with transparent fixed electrodes 309b1, 309b2, and 309b3; the fixed electrodes 409b6 and 409b7; and the fixed substrate 434 are the same as in the other embodiments and paragraph [0114], when various voltages are applied between the transparent electrode 303 and the fixed electrodes 309b1-309b3 or between the transparent electrode 303 and the fixed electrodes 309b5 and 309b6, the transparent film 302 can be deformed into various shapes so that the lens can be designed to function as the variable focal-length lens or a variable aberration lens, and can function like a variable angle prism, the function of changing the deflection angle of light can be provided); and one or more stop structures (fixed electrodes 409, fixed substrate 434) configured to provide one or more end stops that limit the travel of the one or more actuator members (303; paragraph [0112], the structures and arrangement of a transparent deformable film 302, a transparent electrode 303 provided integrally; the fixed electrodes 409b6 and 409b7; and the fixed substrate 434 are the same as in the other embodiments and it is clear if ever an extreme excursion of the membrane occurs it will be stopped by the structure formed by member 409 and 434) when the one or more actuator members contact the one or more stop structures (as state from paragraph [0112] the structures and arrangement are the same as in the other embodiments and paragraph [0104] teaches the increasing the voltage applied between the electrode plate 409k and the fixed electrode 409b6 or 406b7, the reflecting surface 409a may be deformed and used in such a way that it comes in close contact with the fixed electrode 409b6 and 409b7 and paragraph [0112], the structures and arrangement of a transparent deformable film 302, a transparent electrode 303 provided integrally; the fixed electrodes 409b6 and 409b7; and the fixed substrate 434 are the same as in the other embodiments and it is clear if ever an extreme excursion of the membrane occurs it will be stopped by the structure formed by member 409 and 434).  Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and features.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.
The rejection of claim 10 is obvious over Nishioka is therefore maintained.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: imaging module 823, and lens control application 1024.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Nishioka US 20050030438 (of record).
Regarding claim 1, Nishioka teaches 
	an optical module (figure 5; paragraph [0112]), comprising,
	a deformable membrane (transparent deformable film 302);
	fluid (transparent liquid 304) enclosed within a cavity (chamber of the transparent liquid 304), the cavity at least partially defined by the deformable membrane (302; see figure 5, the transparent liquid 304 is in the cavity of the device and paragraph [0112], transparent liquid 304 is pressurized by the cylinder 146 and thereby the film 302 may be deformed into a convex shape);
	one or more actuator members (electrode 303) configured to be deflectable to cause displacement of the fluid (304) such that at least a portion of the deformable membrane (302) deforms to alter light passing through the optical module (paragraph [0112] teaches the structures and arrangement of a transparent deformable film 302, a transparent electrode 303 provided integrally; a transparent substrate 305 which may have the shape of a lens provided with transparent fixed electrodes 309b1, 309b2, and 309b3; the fixed electrodes 409b6 and 409b7; and the fixed substrate 434 are the same as in the other embodiments and paragraph [0114], when various voltages are applied between the transparent electrode 303 and the fixed electrodes 309b1-309b3 or between the transparent electrode 303 and the fixed electrodes 309b5 and 309b6, the transparent film 302 can be deformed into various shapes so that the lens can be designed to function as the variable focal-length lens or variable aberration lens, and can function like a variable angle prism, the function of the changing the deflection angle of light can be provided); and
	one or more stop structures (fixed electrodes 409, fixed substrate 434) configured to mechanically stop the one or more actuator members (303) from deflecting beyond a threshold deflection in at least one direction (paragraph [0112] teaches the structures and arrangement of a transparent deformable film 302, a transparent electrode 303 provided integrally; the fixed electrodes 409b6 and 409b7; and the fixed substrate 434 are the same as in the other embodiments and it is clear if ever an extreme excursion of the membrane occurs it will be stopped by the structure formed by member 409 and 434) when the one or more actuator members (303 and 302 is part of 303) contact the one or more stop structures (409 and 434; as state from paragraph [0112] the structures and arrangement are the same as in the other embodiments and paragraph [0104] teaches the increasing the voltage applied between the electrode plate 409k and the fixed electrode 409b6 or 406b7, the reflecting surface 409a may be deformed and used in such a way that it comes in close contact with the fixed electrode 409b6 and 409b7 and paragraph [0112], the structures and arrangement of a transparent deformable film 302, a transparent electrode 303 provided integrally; the fixed electrodes 409b6 and 409b7; and the fixed substrate 434 are the same as in the other embodiments and it is clear if ever an extreme excursion of the membrane occurs it will be stopped by the structure formed by member 409 and 434). Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and features.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 
Regarding claim 2, Nishioka teaches the optical module (figure 5) of claim 1, wherein at least a portion of the one or more stop structures (fixed electrodes 409, fixed substrate 434) is configured to define an aperture stop (fixed electrodes 409, fixed substrate 434) that limits an amount of light that passes through the optical module (figure 5; paragraph [0112] states the fixed electrodes 409b6 and 409b7; and fixed substrate 434 are the same as in the embodiments and paragraph [0106] the upper electrodes 409b6-409b9 may be provided with a portion blocking a part of the light beam inside the opening 433 and the upper substrate 434 is also designed to partially block the light beam).
Regarding claim 5, Nishioka teaches the optical module (figure 5) of claim 1, further comprising, a base substrate (transparent substrate 305); wherein the cavity (chamber of the transparent liquid 304) is further at least partially defined by the base substrate (305; shown in figure 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka US 20050030438 (of record) as applied to claim 5 above, and further in view of Lee et al. US 20110051254 (hereinafter Lee) (of record).
Regarding claim 6, Nishioka teaches the invention as set forth above but is silent regarding the base substrate is a glass substrate; and the one or more stop structures include a silicon substrate.
Lee teaches the optical module (figure 2C), wherein, the base substrate is a glass substrate (paragraph [0040], substrate 110 may be a glass substrate); and the one or more stop structures include a silicon substrate (paragraph [0059], fixing frame 150 may be made of silicon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical module of Nishioka, to use the base substrate is a glass substrate; and the one or more stop structures include a silicon substrate as taught by Lee, for the purpose of enabling the lens to be efficiently fixed to another module such as an imaging optical system of an image pickup device and functions as the bottom surface and to securely fixes the membrane (paragraph [0040]).
Regarding claim 7, Nishioka in view of Lee teaches the invention as set forth above and Nishioka further teaches the optical module (figure 5), wherein, at least a portion of the one or more stop structures is planar and defines a first plane (fixed electrodes 409, fixed substrate 434); and at least a portion of the base substrate (transparent substrate 305) is planar (surface closest to the 409 and 434 is planar) and defines a second plane that is parallel to the first plane (409 and 434 define the first plane and the surface closest to the 409 and 434 of the transparent substrate 434 is planar is the second plane which is parallel to the first plane).
Claims 10-12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka US 20050030438 (of record) in view of Kawamura US 2014/0118605 (of record).
Regarding claim 10, Nishioka teaches a mobile multifunction device (paragraph [0037], optical apparatus includes a variable optical-property element of figure 5 which states in paragraph [0370] an imaging apparatus is a category of the optical apparatus and paragraph [0371] an imaging apparatus refers to a film camera, a digital camera, a digital camera for PDAs, a robot’s eye, a lens-exchangeable digital single-lens reflex camera, a TV camera, a moving picture recorder, a camcorder, a VTR camera, a digital camera of a mobile phone, a TV camera of a mobile phone, an electronic endoscope, a capsule endoscope, a vehicle mounted camera, a camera of an artificial satellite, a camera of a planet probe, a camera of a space probe, a monitor camera, and eyes for various sensors.  Any of the digital camera, a card digital camera, the TV camera, the VTR camera, a moving picture recording camera, the digital camera of a mobile phone, the TV camera of a mobile phone, the vehicle mounted camera, the camera of an artificial satellite, the camera of a planet probe, and the camera of a space probe, is an example of an electronic imaging apparatus), comprising, a camera (paragraph [0037], optical apparatus includes a variable optical-property element of figure 5 which states in paragraph [0370] an imaging apparatus is a category of the optical apparatus and paragraph [0371] an imaging apparatus refers to a film camera, a digital camera, a digital camera for PDAs, a robot’s eye, a lens-exchangeable digital single-lens reflex camera, a TV camera, a moving picture recorder, a camcorder, a VTR camera, a digital camera of a mobile phone, a TV camera of a mobile phone, an electronic endoscope, a capsule endoscope, a vehicle mounted camera, a camera of an artificial satellite, a camera of a planet probe, a camera of a space probe, a monitor camera, and eyes for various sensors.  Any of the digital camera, a card digital camera, the TV camera, the VTR camera, a moving picture recording camera, the digital camera of a mobile phone, the TV camera of a mobile phone, the vehicle mounted camera, the camera of an artificial satellite, the camera of a planet probe, and the camera of a space probe, is an example of an electronic imaging apparatus), including, a photosensor (paragraph [0037], image sensor and paragraph [0377] image sensor refers to, for example a CCD) configured to capture light projected onto a surface of the photosensor (paragraph [0037], image sensor and paragraph [0377] image sensor refers to, for example a CCD and a CCD captures light and converts it to digital data that is recorded by the camera); an optical module (shown in figure 5), including, one or more flexible lens elements (transparent deformable film 302); fluid (transparent liquid 304) enclosed within a cavity (chamber of the transparent liquid 304), the cavity at least partially defined by at least one of the one or more flexible lens elements (302; see figure 5, the transparent liquid 304 is in the cavity of the device and paragraph [0112], transparent liquid 304 is pressurized by the cylinder 146 and thereby the film 302 may be deformed into a convex shape); one or more actuator members (electrode 303) configured to travel in at least one direction to cause displacement of the fluid (304) such that at least a portion of the at least one of the one or more flexible lens elements (302) deforms to alter light passing through the optical module (figure 5; paragraph [0112], the structures and arrangement of a transparent deformable film 302, a transparent electrode 303 provided integrally; a transparent substrate 305 which may have the shape of a lens provided with transparent fixed electrodes 309b1, 309b2, and 309b3; the fixed electrodes 409b6 and 409b7; and the fixed substrate 434 are the same as in the other embodiments and paragraph [0114], when various voltages are applied between the transparent electrode 303 and the fixed electrodes 309b1-309b3 or between the transparent electrode 303 and the fixed electrodes 309b5 and 309b6, the transparent film 302 can be deformed into various shapes so that the lens can be designed to function as the variable focal-length lens or a variable aberration lens, and can function like a variable angle prism, the function of changing the deflection angle of light can be provided); and one or more stop structures (fixed electrodes 409, fixed substrate 434) configured to provide one or more end stops that limit the travel of the one or more actuator members (303; paragraph [0112], the structures and arrangement of a transparent deformable film 302, a transparent electrode 303 provided integrally; the fixed electrodes 409b6 and 409b7; and the fixed substrate 434 are the same as in the other embodiments and it is clear if ever an extreme excursion of the membrane occurs it will be stopped by the structure formed by member 409 and 434) when the one or more actuator members contact the one or more stop structures (as state from paragraph [0112] the structures and arrangement are the same as in the other embodiments and paragraph [0104] teaches the increasing the voltage applied between the electrode plate 409k and the fixed electrode 409b6 or 406b7, the reflecting surface 409a may be deformed and used in such a way that it comes in close contact with the fixed electrode 409b6 and 409b7 and paragraph [0112], the structures and arrangement of a transparent deformable film 302, a transparent electrode 303 provided integrally; the fixed electrodes 409b6 and 409b7; and the fixed substrate 434 are the same as in the other embodiments and it is clear if ever an extreme excursion of the membrane occurs it will be stopped by the structure formed by member 409 and 434); and one or more lens elements (figure 5 is a variable focal-length lens) within a body of the camera (paragraph [0037], optical apparatus includes a variable optical-property element of figure 5 which states in paragraph [0370] an imaging apparatus is a category of the optical apparatus and paragraph [0371] an imaging apparatus refers to a film camera, a digital camera, a digital camera for PDAs, a robot’s eye, a lens-exchangeable digital single-lens reflex camera, a TV camera, a moving picture recorder, a camcorder, a VTR camera, a digital camera of a mobile phone, a TV camera of a mobile phone, an electronic endoscope, a capsule endoscope, a vehicle mounted camera, a camera of an artificial satellite, a camera of a planet probe, a camera of a space probe, a monitor camera, and eyes for various sensors.  Any of the digital camera, a card digital camera, the TV camera, the VTR camera, a moving picture recording camera, the digital camera of a mobile phone, the TV camera of a mobile phone, the vehicle mounted camera, the camera of an artificial satellite, the camera of a planet probe, and the camera of a space probe, is an example of an electronic imaging apparatus), wherein the one or more lens element (figure 5 is a variable focal-length lens) define an optical axis (figure 5 is a variable focal-length lens has an optical axis which is the straight line passing through the geometrical center of a lens and joining the two centers of curvature of its surfaces);	wherein, the one or more flexible lens elements (transparent deformable film 302) of the optical module (shown in figure 5) are disposed along the optical axis (figure 5 is a variable is a variable focal-length lens which has an optical axis which is the straight line passing through the geometrical center of a lens and joining the two centers of curvature of its surfaces); the one or more lens elements (figure 5 is a variable focal-length lens) and the one or more flexible lens elements (302) are part of a lens system that is configured to refract light from an object field (paragraph [0112], the structures and arrangement of a transparent deformable film 302, a transparent electrode 303 provided integrally; a transparent substrate 305 which may have the shape of a lens provided with transparent fixed electrodes 309b1, 309b2, and 309b3; the fixed electrodes 409b6 and 409b7; and the fixed substrate 434 are the same as in the other embodiments and paragraph [0114], when various voltages are applied between the transparent electrode 303 and the fixed electrodes 309b1-309b3 or between the transparent electrode 303 and the fixed electrodes 309b5 and 309b6, the transparent film 302 can be deformed into various shapes so that the lens can be designed to function as the variable focal-length lens or a variable aberration lens, and can function like a variable angle prism, the function of changing the deflection angle of light can be provided) located in front of the camera (paragraph [0037], optical apparatus includes a variable optical-property element of figure 5 which states in paragraph [0370] an imaging apparatus is a category of the optical apparatus and paragraph [0371] an imaging apparatus refers to a film camera, a digital camera, a digital camera for PDAs, a robot’s eye, a lens-exchangeable digital single-lens reflex camera, a TV camera, a moving picture recorder, a camcorder, a VTR camera, a digital camera of a mobile phone, a TV camera of a mobile phone, an electronic endoscope, a capsule endoscope, a vehicle mounted camera, a camera of an artificial satellite, a camera of a planet probe, a camera of a space probe, a monitor camera, and eyes for various sensors.  Any of the digital camera, a card digital camera, the TV camera, the VTR camera, a moving picture recording camera, the digital camera of a mobile phone, the TV camera of a mobile phone, the vehicle mounted camera, the camera of an artificial satellite, the camera of a planet probe, and the camera of a space probe, is an example of an electronic imaging apparatus).  Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and features.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.
	Nishioka is silent regarding to form an image of a scene at an image plane at or near the surface of the photosensor; and a display for presenting the image.
	Kawamura teaches a mobile multifunction device (paragraph [0176], digital camera 40) comprising, to form an image of a scene at an image plane at or near the surface of the photosensor (paragraph [0176], the image of an object is formed by taking optical system 41 on the image pickup element (photoelectric conversion surface) provided in the vicinity of the image plane); and a display for presenting the image (paragraph [0176], image of the object picked up by the image pickup element is processed by a processing unit and displayed as an electronic image on the liquid crystal display monitor 47 provided on the back of the camera).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nishioka, to use an image of a scene at an image plane at or near the surface of the photosensor; and a display for presenting the image as disclosed by Kawamura in the mobile multifunction device as taught by Kawamura, for the purpose of providing a reduction size, weight, and manufacturing cost of the camera body and optical system to capture and to display the captured images (paragraph [0003] and [0005]). 
Regarding claim 11, Nishioka in view of Kawamura teaches the invention as set forth above and Nishioka further teaches the mobile multifunction device (paragraph [0037], optical apparatus includes a variable optical-property element of figure 5 which states in paragraph [0370] an imaging apparatus is a category of the optical apparatus and paragraph [0371] an imaging apparatus refers to a film camera, a digital camera, a digital camera for PDAs, a robot’s eye, a lens-exchangeable digital single-lens reflex camera, a TV camera, a moving picture recorder, a camcorder, a VTR camera, a digital camera of a mobile phone, a TV camera of a mobile phone, an electronic endoscope, a capsule endoscope, a vehicle mounted camera, a camera of an artificial satellite, a camera of a planet probe, a camera of a space probe, a monitor camera, and eyes for various sensors.  Any of the digital camera, a card digital camera, the TV camera, the VTR camera, a moving picture recording camera, the digital camera of a mobile phone, the TV camera of a mobile phone, the vehicle mounted camera, the camera of an artificial satellite, the camera of a planet probe, and the camera of a space probe, is an example of an electronic imaging apparatus), wherein at least a portion of the one or more stop structures (fixed electrodes 409, fixed substrate 434) is configured to define an aperture stop (fixed electrodes 409, fixed substrate 434) that limits an amount of light that passes through the optical module (figure 5; paragraph [0112] states the fixed electrodes 409b6 and 409b7; and fixed substrate 434 are the same as in the embodiments and paragraph [0106], the upper electrodes 409b6-409b9 may be provided with a portion blocking a part of the light beam inside the opening 433 and the upper substrate 434 is also designed to partially block the light beam).
Regarding claim 12, Nishioka in view of Kawamura teaches the invention as set forth above and Nishioka further teaches the mobile multifunction device (paragraph [0037], optical apparatus includes a variable optical-property element of figure 5 which states in paragraph [0370] an imaging apparatus is a category of the optical apparatus and paragraph [0371] an imaging apparatus refers to a film camera, a digital camera, a digital camera for PDAs, a robot’s eye, a lens-exchangeable digital single-lens reflex camera, a TV camera, a moving picture recorder, a camcorder, a VTR camera, a digital camera of a mobile phone, a TV camera of a mobile phone, an electronic endoscope, a capsule endoscope, a vehicle mounted camera, a camera of an artificial satellite, a camera of a planet probe, a camera of a space probe, a monitor camera, and eyes for various sensors.  Any of the digital camera, a card digital camera, the TV camera, the VTR camera, a moving picture recording camera, the digital camera of a mobile phone, the TV camera of a mobile phone, the vehicle mounted camera, the camera of an artificial satellite, the camera of a planet probe, and the camera of a space probe, is an example of an electronic imaging apparatus), wherein, the one or more flexible lens elements include a deformable membrane (transparent deformable film 302) that at least partially defines a top portion of the cavity (the transparent deformable film 302 is the top portion of the cavity which is the top portion of the chamber of the transparent liquid 304); and the optical module (shown in figure 5) further includes a base substrate (transparent substrate 305 which is shown in figure 5) that at least partially defines a bottom portion of the cavity (bottom portion of the cavity which is the bottom portion of the chamber of the transparent liquid 304) that is opposite the top portion (it is opposite of the top portion of the cavity which is the opposite of the top portion of the chamber of the transparent liquid 304).
Regarding claim 16, Nishioka in view of Kawamura teaches the invention as set forth above and Nishioka further teaches the mobile multifunction device (paragraph [0037], optical apparatus includes a variable optical-property element of figure 5 which states in paragraph [0370] an imaging apparatus is a category of the optical apparatus and paragraph [0371] an imaging apparatus refers to a film camera, a digital camera, a digital camera for PDAs, a robot’s eye, a lens-exchangeable digital single-lens reflex camera, a TV camera, a moving picture recorder, a camcorder, a VTR camera, a digital camera of a mobile phone, a TV camera of a mobile phone, an electronic endoscope, a capsule endoscope, a vehicle mounted camera, a camera of an artificial satellite, a camera of a planet probe, a camera of a space probe, a monitor camera, and eyes for various sensors.  Any of the digital camera, a card digital camera, the TV camera, the VTR camera, a moving picture recording camera, the digital camera of a mobile phone, the TV camera of a mobile phone, the vehicle mounted camera, the camera of an artificial satellite, the camera of a planet probe, and the camera of a space probe, is an example of an electronic imaging apparatus), wherein, the one or more actuator members (electrode 303) are configured to deflect in a first direction when actuated (figure 5; paragraph [0112], the structures and arrangement of a transparent deformable film 302, a transparent electrode 303 provided integrally; a transparent substrate 305 which may have the shape of a lens provided with transparent fixed electrodes 309b1, 309b2, and 309b3; the fixed electrodes 409b6 and 409b7; and the fixed substrate 434 are the same as in the other embodiments and paragraph [0114], when various voltages are applied between the transparent electrode 303 and the fixed electrodes 309b1-309b3 or between the transparent electrode 303 and the fixed electrodes 309b5 and 309b6, the transparent film 302 can be deformed into various shapes so that the lens can be designed to function as the variable focal-length lens or a variable aberration lens, and can function like a variable angle prism, the function of changing the deflection angle of light can be provided as shown in figure 5 the deformation is towards the fixed electrodes 409 and fixed substrate 434); and the one or more stop structures (fixed electrodes 409, fixed substrate 434) are configured to limit deflection of the one or more actuator members (303) in a second direction that is opposite the first direction (paragraph [0112], the structures and arrangement of a transparent deformable film 302, a transparent electrode 303 provided integrally; the fixed electrodes 409b6 and 409b7; and the fixed substrate 434 are the same as in the other embodiments and it is clear if ever an extreme excursion of the membrane occurs it will be stopped by the structure formed by member 409 and 434 which is provided to limit the deflection of the actuator member which is the electrode 303 in a second direction).
Regarding claim 17, Nishioka in view of Kawamura teaches the invention as set forth above and Nishioka further teaches the mobile multifunction device (paragraph [0037], optical apparatus includes a variable optical-property element of figure 5 which states in paragraph [0370] an imaging apparatus is a category of the optical apparatus and paragraph [0371] an imaging apparatus refers to a film camera, a digital camera, a digital camera for PDAs, a robot’s eye, a lens-exchangeable digital single-lens reflex camera, a TV camera, a moving picture recorder, a camcorder, a VTR camera, a digital camera of a mobile phone, a TV camera of a mobile phone, an electronic endoscope, a capsule endoscope, a vehicle mounted camera, a camera of an artificial satellite, a camera of a planet probe, a camera of a space probe, a monitor camera, and eyes for various sensors.  Any of the digital camera, a card digital camera, the TV camera, the VTR camera, a moving picture recording camera, the digital camera of a mobile phone, the TV camera of a mobile phone, the vehicle mounted camera, the camera of an artificial satellite, the camera of a planet probe, and the camera of a space probe, is an example of an electronic imaging apparatus), wherein, the one or more actuator members (electrode 303) are configured to deflect in a particular direction when actuated (figure 5; paragraph [0112], the structures and arrangement of a transparent deformable film 302, a transparent electrode 303 provided integrally; a transparent substrate 305 which may have the shape of a lens provided with transparent fixed electrodes 309b1, 309b2, and 309b3; the fixed electrodes 409b6 and 09b7; and the fixed substrate 434 are the same as in the other embodiments and paragraph [0114], when various voltages are applied between the transparent electrode 303 and the fixed electrodes 309b1-309b3 or between the transparent electrode 303 and the fixed electrodes 309b5 and 309b6, the transparent film 302 can be deformed into various shapes so that the lens can be designed to function as the variable focal-length lens or a variable aberration lens, and can function like a variable angle prism, the function of changing the deflection angle of light can be provided as shown in figure 5 the deformation is towards the fixed electrodes 409 and fixed substrate 434); and the one or more stop structures (fixed electrodes 409, fixed substrate 434) are configured to limit deflection of the one or more actuator members (303) in the particular direction (paragraph [0112], the structures and arrangement of a transparent deformable film 302, a transparent electrode 303 provided integrally; the fixed electrodes 409b6 and 409b7; and the fixed substrate 434 are the same as in the other embodiments and it is clear if ever an extreme excursion of the membrane occurs it will be stopped by the structure formed by member 409 and 434 which is provided to limit the deflection of the actuator member which is the electrode 303 in a second direction).

Allowable Subject Matter
Claims 3, 4, 8, 9, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter; with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or suggest of the claimed combination of limitations to warrant a rejection under 35 U.S.C. 102 or 103.
	Specifically, with respect to claim 3, none of the prior art either alone or in combination disclose or suggest of the optical module specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein, the one or more stop structures include a silicon substrate; and the one or more stop structures include an antireflective coating on at least a portion of the silicon substrate.
	Specifically, with respect to claim 4, none of the prior art either alone or in combination disclose or suggest of the optical module specifically including, as the distinguishing feature(s) in combination with the other limitations, further comprising, one or more intermediate layers disposed between the one or more actuator members and the one  or more stop structures; wherein the one or more intermediate layers are configured to provide spacing, based at least in part on the threshold deflection, between the one or more actuator members and the one or more stop structures.
	Specifically, with respect to claim 8, none of the prior art either alone or in combination disclose or suggest of the optical module specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein, the one or more stop structures are configured to hide the one or more actuator members when the optical module is viewed in plan.
	Specifically, with respect to claim 9, none of the prior art either alone or in combination disclose or suggest of the optical module specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein, the one or more actuator members are part of an optical microelectromechanical system (MEMS) actuator; the threshold deflection corresponds to a deflection position of the one or more actuator members in a first direction when no voltage is applied to the MEMS actuator; and application of a voltage to the one or more actuator members causes the one or more actuator members to deflect in a second direction that is opposite the first direction.
	Specifically, with respect to claim 13, none of the prior art either alone or in combination disclose or suggest of the mobile multifunction device specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein the one or more flexible lens elements include, a first deformable membrane that at least partially defines a top portion of the cavity; and a second deformable membrane that at least partially defines a bottom portion of the cavity that is opposite the top portion.
	Specifically, with respect to claim 14, none of the prior art either alone or in combination disclose or suggest of the mobile multifunction device specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein, the one or more actuator members form a first periphery configured to lead the travel of the one or more actuator members; and at least a portion of the one or more stop structures form a second periphery configured to provide a continuous end stop that limits the travel of the one or more actuator members when the first periphery of the one or more actuator members contacts the second periphery of the one or more stop structures.
	Specifically, with respect to claim 15, none of the prior art either alone or in combination disclose or suggest of the mobile multifunction device specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein, the one or more stop structures include one or more locally shaped mechanical stops that provide one or more discrete end stops that limit the travel of the one or more actuator members when at least one portion of the one or more actuator members contacts the one or more locally shaped mechanical stops.

The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 18, the prior art of record does not disclose or suggest a method of manufacturing an optical module, the method comprising, forming a stop structure of the optical module, wherein the stop structure configured to define an  end stop for one or more actuator members of an optical microelectromechanical system (MEMS) actuator of the optical module, and the end stop provides a calibration point for calibrating an amount of deflection of the one or more actuator members when no voltage is applied to the MEMS actuator; performing a fluid dispensing process that calibrates, based at least in part on the calibration point provided by the end stop of the stop structure, the amount of deflection of the one or more actuators members when no voltage is applied to the MEMS actuator, wherein the performing the fluid dispensing process includes, determining that the dispensing of the fluid has caused the one or more actuator members to contact the stop structure; and terminating the dispensing of the fluid at least partly responsive to the determining that the dispensing of the fluid has caused the one or more actuator members to contact the stop structure; and wherein the one or more actuator members are configured to be deflectable, responsive to application of a voltage to the MEMS actuator, away from the stop structure to cause displacement of the fluid such that at least a portion of the deformable membrane deforms to alter light passing through the optical module, along with other claim limitations.
	Claims 19 and 20 are allowed due to claim dependency.

Nishioka US Patent Application Publication 20050030438 A1  discloses a method of manufacturing an optical module (figure 5; paragraph [0112]), the method comprising, initiating dispensing of a fluid (transparent liquid 304) into a cavity (chamber of the transparent liquid 304) of the optical module (figure 5; paragraph [0112]), wherein, the cavity is at least partially defined by a deformable membrane of the optical module (302; see figure 5, the transparent liquid 304 is in the cavity of the device and paragraph [0112], transparent liquid 304 is pressurized by the cylinder 146 and thereby the film 302 may be deformed into a convex shape), the deformable membrane (302) adjacent to the one or more actuator members (electrode 303); and the dispensing of the fluid (304) into the cavity causes deflection of the one or more actuator members (303) towards the stop structure (fixed electrodes 409, fixed substrate 434; paragraph [0112], the structures and arrangement of a transparent deformable film 302, a transparent electrode 303 provided integrally; a transparent substrate 305 which may have the shape of a lens provided with transparent fixed electrodes 309b1, 309b2, and 309b3; the fixed electrodes 409b6 and 409b7; and the fixed substrate 434 are the same as in the other embodiments and paragraph [0114], when various voltages are applied between the transparent electrode 303 and the fixed electrodes 309b1-309b3 or between the transparent electrode 303 and the fixed electrodes 309b5 and 309b6, the transparent film 302 can be deformed into various shapes so that the lens can be designed to function as the variable focal-length lens or a variable aberration lens, and can function like a variable angle prism, the function of changing the deflection angle of light can be provided).
	Nishioka does not disclose forming a stop structure of the optical module, wherein the stop structure configured to define an  end stop for one or more actuator members of an optical microelectromechanical system (MEMS) actuator of the optical module, and the end stop provides a calibration point for calibrating an amount of deflection of the one or more actuator members when no voltage is applied to the MEMS actuator; performing a fluid dispensing process that calibrates, based at least in part on the calibration point provided by the end stop of the stop structure, the amount of deflection of the one or more actuators members when no voltage is applied to the MEMS actuator, wherein the performing the fluid dispensing process includes, determining that the dispensing of the fluid has caused the one or more actuator members to contact the stop structure; and terminating the dispensing of the fluid at least partly responsive to the determining that the dispensing of the fluid has caused the one or more actuator members to contact the stop structure; and wherein the one or more actuator members are configured to be deflectable, responsive to application of a voltage to the MEMS actuator, away from the stop structure to cause displacement of the fluid such that at least a portion of the deformable membrane deforms to alter light passing through the optical module.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872